Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In Applicant Arguments, dated 04/12/2021, Applicant discusses the results of two clinical trials that involve the administration of the claimed WT1 peptides in combination with an antibody that blocks or inhibits PD-1:
In an ovarian cancer phase 1/2 ‘basket’ trial, the first set of evaluable patients (n = 8) diagnosed with 2nd or 3rd line WT1(+) relapsed or refractory metastatic ovarian cancer who received GPS in combination with pembrolizumab demonstrated a disease control rate (the sum of overall response rate and rate of stable disease) of 87.5% with a median follow-up of 9.4 weeks. In this difficult to treat patient population, at the first assessment time-point of 6 weeks post-therapy initiation, 100% of the patients were free of disease progression. Such results are in contrast to a study in the same patient population in which one study arm evaluated an antibody against PD-1 alone (nivolumab; Zamarin et al., 2020, J Clin Oncol. 38(16):1814-1824). Zamarin et al. reported a relapse rate at 8 weeks of 50% in the patients receiving nivolumab only. Thus, unexpected results are demonstrated by the combination of the claimed WT1 peptides and an anti-PD-1 antibody.
The malignant pleural mesothelioma (MPM) study is a Phase 1 investigator-sponsored clinical trial in patients with macroscopic measurable deposits of MPM who were either refractory to or relapsed after frontline tri-modality standard therapy. The first set of evaluable patients (n = 3) who received GPS in combination with nivolumab demonstrated a median progression free survival of at least 10 weeks since therapy initiation. In primary refractory MPM patients, any prolongation of progression-free interval greater than 8 weeks would be considered clinically meaningful, considering the current lack of effective therapies. Thus, unexpected results are demonstrated by the combination of the claimed WT1 peptides and an anti-PD-1 antibody.


Furthermore given that Applicant’s evidence of surprising or unexpected results is sufficient to overcome the rejection of the claims under 35 U.S.C. 103, the nonstatutory double patenting rejection of record has also been withdrawn.


Conclusion
Claims 1, 6, 8, 10, 13, 15-18, and 31-33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NELSON B MOSELEY II/Examiner, Art Unit 1642